Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program stored on a machine readable memory medium does not rule out the signal per se. 
Applicant needs to amend the claim with “non-transitory” limitation in order to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biacs (20190094371).
atmospheric, orbital corrections and integrity monitoring, paragraph 0015) for satellite navigation for a vehicle (mobile 105 in Fig. 1), the method comprising: 
reading state signals relating to a state of an atmosphere between at least one satellite receiver and at least one satellite of the at least one satellite receiver, wherein each state signal represents certain state data that are transmitted between a satellite and a satellite receiver using at least one satellite signal and that are dependent on a state of the atmosphere (each constellation of SVs represent a state of local atmospheric condition, paragraph 0015-0016) between the satellite and the satellite receiver; and 
determining the integrity information using the state data, wherein a variation of the state data against time (the integrity information is dynamically updated which is time dependent) is analyzed.
Regarding claim 2, Biacs discloses determining the integrity information using at least one static reference satellite receiver and a determining device that is external to the vehicle and/or using a satellite receiver of the vehicle (the WWAN/BTS 135, AP130 and server 120 are external to the mobile 105).
Regarding claim 3, Biacs discloses using position information to determine the integrity information of at least one static reference satellite receiver as a source of the state signals (a GNSS integrity monitoring system may be built with dedicated worldwide reference networks, operating with dedicated fixed position reference sites, paragraph 0015).
update mobile devices 105 as new data is determined, paragraph 0019).
Regarding claim 5, Biacs discloses using a result of a threshold value decision to implement the transmission of the state signals (the server may produce updated reference crowdsourced integrity reports at set intervals, when incoming data meets a threshold, or other configurable parameter, paragraph 0019), wherein a comparison of the state signals or the integrity information with a threshold value related to the atmospheric disturbances is carried out when making the threshold value decision.
wherein a comparison of the state signals (use of a threshold value is a comparison step) or the integrity information with a threshold value related to the atmospheric disturbances (integrity monitoring includes atmospheric correction, paragraph 0015) is carried out when making the threshold value decision.
Regarding claims 8-9, Biacs discloses wherein an apparatus is configured to carry out and/or actuate steps of the method in corresponding units (server 120 maintains a database which is a computer program).
Regarding claim 10, Biacs discloses wherein the computer program is stored on a machine-readable memory medium (a database on sever implies use of a physical memory storing information).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov